CSINIB02/CINIB02    TEXAS DEPARTMENT OF CRIMINAL JUSTICE              01116/15
RB51/ES00018              IN~FORMA-PAUPERIS DATA                      08:22:13
TDCJ#: 00633145 SID#: 01490530 LOCATION: ROBERTSON          INDIGENT DTE: 06/13/0&
NAME: THOMAS,ALLEN GLENN                 BEGINNING PERIOD:
PREVIOUS TDCJ NUMBERS: 00298650
CURRENT BAL:         0.00 TOT HOLD .AMT:         52.2& 3MTH TOT DEP:
6MTH DEP:                 6MTH AVG BAL:                ·6MTH AVG DEP:
MONTH HIGHEST BALANCE TOTAL DEPOSITS      MONTH HIGHEST BALANCE TOTAL DEPOSITS


PROCESS DATE    HOLD AMOUNT      HOLD DESCRIPTION
                                NO BANKING ACTIVITY
                                WITHIN THE PAST 6
                                MONTH PERIOD.

STATE OF TEXAS COUNTY OFJo1'f5
ON THIS THE LJ2 DAY OF.)~ "'-.1.\., j , [f, I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE, AND UNALTERED COPY MADE BY ME OF INFORMATION CONTA~IN Tti~.
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:             ~~
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                 OR SID NU BER:
                                                                                             ·~·


                             SUPREME COORT OF TEXAS

                                 201 w.l4th   st.aec»~   104

                                 P.O.IOX 12248

                                  Austin,Texas 78711

                                  JanUary 19,2015

ILAKE A.HAWJ.'HORNE CLERK:                                                RECEIVED
                                                                     IN SUPREME COURT
                                                                          OF TEXAS
RI:CUe NO.l4--1023                                                     JAN 23 2015
RE:Appellate cause NO.COAtll-12-oD312:CV                          ~~AKE HAWTHORNE, Clerk
                                                                     -----Deputy
Trial court caU&e N0.022853

Style:AI.LBN GLENN TfDIAS
               -.   ~-   .

     v. Texas Department of Criminal Justice"oOFPICER
   . , .MARCUS A.ADAMS,ET.AL~,

Dear Clerk,


Please be advise and file this PBTITICti POR REVIEW, in the abolle cause number

Please stamp and Clate this PETITICti FOR     ~lEW', send       me back a staq>ecll,dated cOpy·

of it,the date it was received anC1 filed by you in your court.Thank-you,sir for

yOur time, assistance in this    legal matter.


                                                                sincerely,

                                                               ALLEN GLENN THatASI633145

                                                               French M.Rdbertson Unit
                                                               12071 FM 3522

                                                               Abi1ene,Texas 79601




                                                                                                   f
                                      (PFR COVER)
                                                             ....   ...
                 IN THE

          SUPREME COORT OF '1'EXAS

           RE:CASE   NO.l4~1023

           OOAtll-12-oD312-cv




                                                 APPELLANT




                 -vs-
'l'EXAS DEPARTMENT OF CRIMINAL JUSTICE-oFFICER

MARCUS A.ADAMS   ET.AL.,
                                                 APPELLEES



 PRatt THE 259TH JUDICIAL DISTRICT COORT OF

JONES COUNTY,TUAS




       TRIAL COURT CAUSE N0.022853




             PETITI~      FOR REVIEW:




                  -I-(PFR)
•'·                                                                                                 ..   •
                                                 IN THE


                                             SUPREME COURT OF TEXAS

                                             RE:CA$E   N0.14~1023


                                             201 w.14th st.RCX»J 104

                                             P.O.IOX 12248

                                            Austin,Taxas 78711



                                                .       .
                                          COAI11~12-Q0312~V

                          FlOJ THE ELEVENTH COURT OF APPEALS

                         100 West Main Street,Suite 300

                            P.O.IOX 271
                         EASTLAND, TEXAS 76448


                                                                        .   ~   .



                              '                    .
                            TRIAL COURT N0.022853
                   FRat THE 259TH JUDICIAL DISTRICT
                                                .  .caJRT OP

                        JONES COON'l'Y, TEXAS


                                  P.O.IOX 429
                ANSC)N, TEXAS       79501
                                                             .      .   .
                                            ~CH>RAILB   IROOKS   ft ~HAGLER:


      PETITION !'OR REVIEW        FOa   VACATING OR cciRR.EcTING THE JtJDGMBNT AND ORDER FRat THE

      caJRT OF APPBALS-EI.EVBNTif DISTRICT OF TEXAS-AFFIRMED THE ~ OF THE TRIAL

      COURT TEX.CIV.PRAC•' REM.~E.CHAPTER 1l,VEXATIOUS .LITIGANT,f11.101-Memrandum


      Opinion by wright,c.J.(Panel cerisists of:wrigbt,c.J.,Wi11son,J.,and lailey,J.)

      October 9, 2014




                                                -ii-[PFR]
                                                                                       It




A)                         TO THE HONORAJLE JUSTICB(S) OF SAID OOURT

             Comes nw,ALLBN GLENN THOMASiTDCJ-ciDt633145,Pro-Se, ,pgrsuant te

Chapter ll,of the TEX.CIV.PRAC .• , REM.CODE.ill.lOl,TEX.R.APP.RULE 47.l,TJ:X.a.
         '      '               -                :                     .   !    ,.




APP.RULE 52.9


Petitioner will show this Honorable SUPR!ME COURT OF TEXAS,that the COORT OF


APPBALS . FOR THE ELEVEN'l'B DISTRICT OF TEXAS has •BRRORED• ,by AFFIRMING the trial
                                                            .




CCJurts ORl>ER em October 11,2012,Final judgment,Clismissing TfDIAS'S Claims with

prejuciice,and pursuant to TEX.CIV.PRAC., REM CODE.fll.lOl


Plaintiff asks this Honorable SUPRBME COURT OF TE~As,to be liberally construed:


See:HAINES v.KERNER,404 U.S.519,92       S.C.t~594,30,L.E.Cl.2Cl   652(1972);

MACLIN v.PAOLSON,627 F.2d 83,86(7th Cir.l980)


                                    I.
             DISCOVERY AND EVIDENTIARY HEARINGS:

Petitioner weula respectfully,requests that this GGoCl and Henerable Ceurt would

Allew fer Discovery and/~r EviiClentiary hearing to be conducted under TEX.R.APP.P

RULE 47 .l,SO(a) ,90(i),TEX.RULES,CIV .PROC.RULES 166(a),l66(c).




                                    -iii-(PFR)
                                              IDENIW OP PARTIES AND THEIR COONSEL:
A)
                                               SWLE:AI.I.a GLENN 'l'HOMAS

                                               v.
                                             Texas DaparU.aent of Ceiminal JuatictM>PFICBR

                                             MMCUS A.ADAMS;ET .AL.,     .             .



                          cHAaGING OPFICBR{S):
l)Marc:us
   '.
          A.Adama:
           "
                   (2:Jamie M.Pritchard:
                                 .,.     (3:1rody lack: (4:Diane I.Jarayas:. (S:Molly     '   .




S.C8dillo;(6:Wealey P.Hedges:(7:Dale M.Daminguez;(8iJ.Med1llen ;(9:John A.~

                                                     SI!:RGEN'r( s)
~)Donald R.Davia: (ll:lrandon D•Wheeler


                                                           CAPTIAN(S)
12)William                J.lardin:(l3:Rob~                 Hardin



14)Janay a.wtlliw

                                                                   WARDEN(S)
15)Serdor warden BDDXB t.wsULER': (l.6:ASSISTANT(S)JDMY                                           o. IBTCHBR: (17:RIC!SARD       G••




18)NILLIM                 smtiBN
                                                                            oEFBNDMT( s~caJNSm,:
19)ASSxsTANT OFFICE
~       >   i   ..   ?!     .   ·~
                                     or THE A'l.'1cium GBNisaM.~ristin A.Coblt-P.O.IOX 12548-Capitol
                                     '   ~      '~     .    :, .   .          . : :   '             '       ·. :c   .   •.   .         •




station-Austin,Tuu 7&711




                                                                       -IV'!'"(PfR)
                                                                                                                                                                               .. - -
                                                                                                                                                                                   .;       ~.,.




•>                                                                             II.

                                    'l'AILB Oi' caf1'ENTS AND POINTS                                                              or ISSUES:
                                                                                                     .                                                                     .   .

C) Index of Autberittes Cited •.• ••• ~ •••• • •. •. •. • • • • •. ·:.· • • .VJ. • • • _• • •.PAGE NUIIIER(S)

D)Stateent of case••••••• -••••••••• • •••.• ••••••••••••••••••••• A-J.Q. • •• ~ •.

el'stateent of .:Juriadictien •• ~ •••••••••••• •:•••• ~ ••••••••••••• -• • .l.Q, ••• ~ ••

 '     ..          .       .                                                                     .                                                         10-12
f)Is~es Preswented•••••••••••••••••••••••••••••••••••••••••••••••·····


g)Statements of facts••••••••••••••••••••••••••··•······~···~··))~).~
                                            ~ .';~
                                                                      ••••

h,)~~ ef                   the arg\IDellt •••••••••••••.• • ••••• ~ •••••••••••••• ~ •••••• ~ •••••

i)Aa:q11Dent ••••••••••••••••••••• -• ••••••••••••••••••••••••••••• • ~ •• ~. ).;>~)..3. •.

j)Prayer •••••••••••••••••••••••••••••••••••••••••••••••••••••••• ~ •••••••••
         .                                  ~




K)Ar;'JI>endix ••••••••••••••• ~· •••••••••• ~ ~ ~ •• ~ ••• ·•• ~ •••••••••••••••• ~:J-.1. ~ ••• ~
                                                                                     .                                        .     . !

l)Necesaary centents,,unless volUudneus                                                      or          iupractible,tne appendix mtist contain a




            (A)The judgment er ether appealable order of the trial court fm whicll rel

            i.e£   in the court ef ai?Peals vas sought:
                                •   "   •                     <       .i                     •   •                •




             (i)~e jury charge                              am verdict,if any;or the trial courts findings •£ fact
              s and            conclusi~                of Lav,if any:
              (C)Tbe opinien                        ancil    judgnlent Gf the                                 COUrt               ef ~ls:and
                   '   •   •                    •                 •        •    ..       •                                •          •    •   ~   <   •   .,       •   '




              (D)The text of any rW.e,regulatien,erdi'nacelstatute,eenstitutiGRal
                                      .
                                                                                  prwis                  -~   ~       .             .·                                                  '




                           or1 which the argument is based(Excluding case law)and the
              ion,er other law
         text -.f any c:Gntract er other ca.cument that is central to the argument •
.2)0pitienal centents:The appendix _may centain any other it~ pertinent to the iuu
es or points presented fer review,including cepies er excerpts of relevant ceurt •
pinions,statUtes~censt.itutional pnwisiens,documents en which the suit· vas based,
Pleadings and similar material. Items should net be inCJ:uded in the appendix te att
8q)t    te aveid the page limts for the petiticm.


                                                                                             -V-(PFR]
                                                                                          ·- ,....


                                                                                         ,
t   C)

                               IlllDBX OP AU'l'HOIU'l'Y CITED:
    CASES:                                                              fAGB NUMUR(S)
    !)Leonard v.Abbott,171 s.w.3d 451 at 156-58(Tex.App.-Austin,2005,pet.denied).l1;13; 2o
    2)Durm v.Calhoun,299 s.W.3d 360 at 369-70(Tex.App.-Dallas 2009) •••••••• 11
    3}Sax v.Votteler,648 S.W.2d 661 at 664(Tex.1983) •••••••••••••••••••••••••• 13
    4}NELSON v.KRUSEN,678 S.W.2d 918 at 92l(Tex.l984} ••••••••••••••••••••••••• 14
    5)LONE STAR GAS OO.v.RAILROAD COM'N,767 S.W.2d 709 at 710-711(Tex.l989) •••• 15

    6)WEST v.ROBINSON,180 S.W.3d 575 at 576-77(Tex.2005) ••••••••••••••••••••••••• 15
    7)Walp v.Williams,330 s.W.3d 404 at 407(Tex.App.-FortWorth 2010,no.pet) •••••••• l6
    8)SCOTT v.Dep't of Crim.Justice-Institutiomnal Div.2008,Tex.App.LEXIS
    894l(Tex.App.-corpus Christi Nov.2008) ••••••••••••••••••••••• l?~!~ .............. l7;18;19
    9)Spiller v.Spil1er,21 S.W.3q 451 at 454(Tex.App.-San Antonio 2000,no.pet)· •••••••• 17
    10)In re Marriage of Grossnickle,ll5 s.w.3d 238 at 252(Tex.App.-Texarkana
    2003,no.pet) ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••• l7

    1l)Disher v.Huitt-Zollars,Inc.,l62 S.W.3d 370 at 377(Tex.App.-Dallas 2005,no.pet).l7


    12)Nabelek v.Johnson,N0.04-Q3-Q0269-CV,Tex.App.LEXIS 259l,at *9-lO(Tex.App.-

    San Antonio,Apr.6,2005,pet.denied) •••••••••••••••••••••••••••••••••••••••••••••• 18;19

    13)ALLEN GLENN THOMAS v.TEXAS DEPARTMENT OF CEIMINAL JUSTICE-INSTITUTIONAL
    (Tex.App.-EASTLAND,June 12,2014}(no hearing conducted) •••••••••••••••••••••••••• l9

    14)Tuner v.Grant,2011 Tex.App.-LEXIS 9250(Tex.App.-Amari11o,Nov 22,2011) •••••• 20;22

    15)Zieba v.Martin,928 s.W.2d 782 at 786(Tex.App.-Houston[14th Dist]1996,no writ)20;22

    16)Crawford v.Hope,898 s.w.2d 937 at 940-41(Tex.App.-Amarillo 1995,writ denied)@):@@

    •.........•...........•..••....................• ~- .........•..•........•..•..•...•. 20:22


    17)Downer v.Aquamarine Operators,Inc.701 S.W.2d 238 at 241-42tTex.l985) ••••••• 20

    18)THOMAS v.KNIGHT,52 S.W.3d 292 at 294-95(Tex.App.-corpus CHRISTI,2001) •• 20;23
    19)Devo11 v.State,l55 s.W.3d 498 at 502(Tex.App.-San Antonio 2004) •••••• 20;22



                                            ~vi-(fPR]
                                                                              ..       -.


C)                                       III.
                               INDEX OF AUTHORITY CITED:
CASES:                                                              PAGE NUMBER( S)
20)IN RE PRUDENTIAL INS.,CO.QF AMERICA,l48 S.W.3d 124 at 135-36(Tex.2004) ••• 21

21)5rown v.McLenna County Children's Protective Sers.,627 s.w.2d 390 at 393(Tex.l982)21

22)Brady v.united States,397 u.S.742,748,90 s.c.t.l463,25 t.E.d.2d 747(1970) •• 21

23)DALLAS MOFNING NEWS v.FIFTH COURT OF APPEALS,842 S.W.2d 655 at 658(Tex.l992).21
24)Walker v.Packer,827 s.W.2d 833 at 840(Tex.l992) •••••••••••••••••••••••••••• 21;23
                                             i
25)Yarbrough,898 S.W.2d 251 at 253(Tex.l995) •••••••••••••••••••••••••••••••••••• 23

26)Retzlaff v.GOAMERICA COMMUNS Corp.356 S.W.3d 689 at 702,2011 Tex.App.

tEXIS 8020(Tax.App.-E1Paso 2011}.•••••••••••••••••••••••••••••••••••••••••••••23

27THOMAS v.SKINNER,54 S.W.3d 845 at 846-47(Tex.App.-corpus Christi 2001) ••••••• 23

28)1arr v.Resolution Trust Corp.,837 s.W.2d 627 at 630-31(Tex.l992) ••••••••••••• 23




                                     -VII-
-                                                                                     IV.
    d)STATEMENT OF THE CASE:The petition must contain a stataaent ef the cue that she
    uld seldGID exceed one page and sboulcl not discuss the facts.Tbe statement must con
    tain the Follewing :A cencise description of the nature of the· case( e.g. ,whether it
    is a suit for damages,en a note, or in trespass te                                                                        try title:)
    !)Plaintiff 'lB»>AS'S suit is fer damages under Inmate's Claim fer test er Damage

    Preperty,'tex.Gov't CODE.• ff24.007;50l.007:Tex.Censt.Art.l,fffff3:3a:8;13;17;19;Unit
    ed states eonst.l_st:4th;5th;6th:7th:8th;l4th Amend(sh42 u.s.C.fl983;42 u.s.c.ADAf
                                                      ..             .
    12131~34(e.g,.,fer                injunctive relief)
    2)The name of the judge wbe signed the ercier er judgment appealed fraa:if-.rable

    IRO(J(SH.HAGLBR,The 258'BI JUDICIAL DISTRICT SMALL CLAIMS CGURT OP TEXAS
    3)The aesignatien ef the trial court and the county inwhicb it is laPi'ICER                            MARCUS A.ADAMS.ET.AL

    6)'lhe
    .  .
           district of the coUrt of Appeals is the Eleventh District
                                              .                '
                                                                     ef. Texas~P.().. IOX 2                                                                          /


    71-EASTLAND,TEXAS 76448
    7)Tbe names .•f. the justices wbe participated in the decision in the c.urt ef appea
                      '                 .                                 .                     .   )-I                             •               •



    ls;t~e a:uthor ef the o,inieh for                                    the ·c-urt,~ 'the' auther ef any separate opinion,
    M&iDerandum opinion by wright,·c.J. (Piinel consists •f :llright,c.J., Willsen,J., and lai
    ley,J.)
    8)'l'he citatien fer the Court ef Appealslepinion,if available,or a statement that
    the opiralen was unpublisbed,and nOntbeiess,·.Ven where a trial cOurt. disndSsal with
    prejUdice,This court                    has       inspected the recerd in this cause and concludes that the
                          '       .                                               .         '       :.    .                   .                         :
    re is no         errer in         the judgment belw.Therefere,in accerdance with tltis c:eurt•s epi
    nien,the         judgmen~         ef thit trial court" i~ in all things affirmed.                                                                            .       .

    9)'1'he c.Uspesiti.n ef the case by the court ef APPeals:AFiiRMED,the judgment ef the
           '                                               ;>                                                 ,.   '""   ..                 .                                -




    Trial ceurt order dismissing this suit.11lia court has inspected the record in this
                ..                                                            ;        .                                       '


    case and concludes that there is nO errer in the jUdgment below.Therefere,in ac:cGr
    dance with this court •s epinictni the judgment of the trial COUrt is in all things a
    ffirmed.Ne affirm the OCteber 11,2012 judgment.
            .                                8      (PPR]
d)                             STATEMENT OF CASE:(e.g.,This is a suit for damages)
9n             August 31,2012_,'Plaintiff 'lHClQS suit was filed in the 259'1'8 JUDICIAL DISTRICT

CXXJRT '?"JONES county,Texas,against seventeea(l7) named TDCJ'S officer•s,official's

et.al.,defendant •s~
                                               11
                       Plaintiff also filed an declaration of inability to pay the
  .                         '                    2
costs,and requested to proceed Informa pauperis 1 I
      Plaintiff stated a Claim under the United States constitutions,First,Fourth,FIF'l'H
slX'l'H,sBVENTH,EIGH'lti,FOUR'l'UN'1'H                          AMENI»~ENTS,42   u.s.c.§l983,ana under the 'l'BXAS Const

ituticms .ARTICLES l,ffiifi3J3a;8;13:17:19fTex.Gov't CODE.if24.007:50l.007,Inmate's

Claim For test or Damage Property,by these named TDCJ'S-officer•s,and official's,
Conspiring and Retaliating, filing False disciplinary cases em me, 0 Maliciously Prese

uting me without                          11
                                               Pnable Cause"for these disciplinary proc:eedings,against me becau
sa of my serious medical condition,Restrictions of "NO LIP'.l'ING)50 L.s at that time,

its now been updated te •NO LIFTING,lO LIS,NO LIFTING AT ALL", 11 NO aENDING AT WAIST,

"NO QEPETITIVE USE OF HANDS,and because of an inlarge "Bernia", in my right grein,
I have "MCK Pr«>lems,·I wears an 11 MCK aRACEu_, inwhich has cause me te have majer
Surgery te my right groin fer these twe "Hernia•, interfering with my serieus medici

al cenditien for these two("HERNIA,MCK PRoaLES•] ,denied,delayed my serieus medical

care, these acticms constitutes an •siGII'l'H Amendment violatien ef "DELDERATE INDIFF ··

ERENCE• ,under the Unitecl States Cctnstitution,under the "TEXAS Censtitutien Art.l,

ffff§f3:3a:8:13:17:19:ccfM.toN                               LAW OF   MALICIOOS Proaecution,by i119roperly making the

Plaintiff a subject of a legal preeess te his Gletriment,oue ceurse,aricil Due precess,,
                                                    .                     .               3
Equal pretecti4Nl of the law uncier 42                                 u.s~C.§l983, I         te redress the cleprivations
                                                                                      "
under the •coLOR OF t.AW,FEDERAL ani STATES LAW OF RIGHTS secured by the Censtitutien


l)See:Plaintlff's original petiti•n filed August 3l,2012,[CR-~l64]


2)See:Plaintiff's AFFIDA'lT
      '                                                 .
                                                            oP INDIGENCY AND uNswoRN OaCLARAfiON[CR~l7l-l73]
                                                                                 :!       :        •.   '   .



. •       ..   I   .   !   .      •   •




3)See;Plaintiff's eriginal petitien[ca.:.3-l9]




                                                                       9(PFR)
                             IV.
d)Of the United States and th~ States of TEXAS.The trial Court Declarea Plaintiff as

A VBXATIOOS LITIGANT" ,specifiea in its ORDER, Plaintiff did not obtain permission from
A local Adndnistrative judge with (10)Ten days of the filing Notice that Plaintiff is

A vexaticaus Litigant,Therefore,it is oiU>ERED this case is DISMISSED WI'l'B PR&JUDICE,

Plaintiff shall take llGthing by this suit,This is a Final ORDER that disposes of this
                                                          4
entire case,A11 relief not specifically granted is denied. 1 ·

                                                          v.
(e)                                      STATEMENT OF JtJlUSDICTION:
The SUPREME COURT 01' TEXAS,must have JURISDICTION over the parties,because this is an
                                                                         .                .   .

Appeal from the decisien from the 259TH JUDICIAL DISTRICT COORT OF JONES County,TBXAS,

This case is of such i111p0rtance te the jurisprudence Qf the STATE OF TEXAS,that a dire

ct "APPEAL" should be allwed.See:RULES OF                                    APPELLATE~           RULES OF SUPREME COURT

OF TEXAS,Rules 38.1;47.1;52.9:53.2;53.7(f):55.5:56.l(a):1-6:57.3;57.4;et.seq.
                               .          .       :                  :       .
Plaintiff seeks injuative relief,are authorized IDy sectien 65.001,,et.seq.ef Tex.civ.

Prac., Rem.CODE. ,and Declaratory relief,pursuant to section 37 .ool,ET.seq.of TEX.CIV.

PRAC., RDI.OODE.;and nerminal                 cC~~Dpensatory,punitive            damages.
                    '.   ,..                  .       '                           .   .                                    .
Plaintiff seeks Discevery,should be conducted under Texas Rules of Civil Procedure(Supp

1980),Rule 166(a),(C),level two(2),three(3)of the Tu.Civ~Prac., Rem.coos:Texas Rules ef

Civil Prec.Rules 190.3(b):l90.4(bhRule 306a Hearings.

                                                               VI.
(f)ISSUIS PUSENTEO:The brief must state c:oRcisely ail issuea or (Nints preaentea fer

Review.The statement of an issue or r-int will be treated as covering every subsidiary
question that       f~irly     included.If the matter c:oqtlained of eriginated in the trial court.,

it should have been preserved for appellate review in the trial court and assigned as

error in the Court of appeals.

           .    .          .       . .

4.)See:Plaintiff ORDER[CR-211-212)



                                                               lO[PFR)
                                      VI.
(f)                           ISSUES PRESEN'l'ED OR POINTS FOR REVIEW:
                              PUrsuant to Tex.R.APP;Rt:JLE 47.1 ;TEX.R.APP.RULES

                              52.9;56.1

               QUESTIONS PRESENTED aEFORE THESE JUSTICES OF Tf.fiS SUPREME COURT OF TEXAS:?

l )WHETHER THE COURT OF APPEALS ELEVENTH DISTRICT OF TEXAS ERROREDa IN ITS OPINION,,

  FAIL TO SATISFY lmJUIREMENTS TO ADDRESS EVERY ISSUE RAISED AND NECESSARY TO THE

  FINAL DISPOSITION OF THE APPEAL?

2)WHETHER THIS STATUTE TEX.CIV .PRAC., REM.CODE.CHAPTER ll.,,,fll.lOl(a),, (2) ,fll.l03(a),~ (e)

DECLARING THC.MAS AS AN VEXATIOOS LITIGANT IS UNCOOSTI'l'UTICNAL AS APPLIED.1 VIOLATES THCIIAS
                                      .              .               .
RIGHTS TO ACCESS TO   THE   ~TS UNDER     'THE OPEN COURTS PROVISION,DUB COURSB,DUE PROCESS,

QJAL PROTECTION OF THE LAW IN THE TEXAS CONSTITUTION,ARTICLES l,fififi3;3a;8;13;17;l9f

'!'Ex.Gov't CODE.ff24.007;50l.007 ,UNBIR UNITED STATES Conatitutions,lst;4th;5th:6th;7th;8t
h;l4th Amend[s]?

3)COURT OF APPEALS ELEVENTH DISTRICT OF     TEXAs   Brrored_,by uphGlding an ~VOID ORDERa,in

Declaring the petitioner to &e a vexatious     litigan~    and entered a prefiling ORDER in a

SMALL CLAIMS COURT,inwhicb it prohtbit petitioner from filing any future litigatioras,

withG>ut the permission of th~ lQCal administrative judge,cannot !Place the petitioner und

er an different legislature statUte, now prohibited appeals from such an diSIIissal•?
4)COURT OF APPEALS ELEVBNm DIS1RICT OF TEXAS,Errored,t&y holding petitioner dees not
cite to and the oourt cannot find any pages in the .appellate recQrds inwhicb the
Petitioner raised his challenge to the censtitutiGnality of chapter ll in the trial
C.urt. ,Therefore, petitioner has not preserved this issue f(j)r appellate review.
See:TEX.R.APP.P.33.l:See:Drum v.Calhoun,299 S.W.3d 360,369~70(Tex.App.-Oallas   2009)
pet.aeniaci)(h(l)lciing defendant waived challenge 'to c                                         VI.
                                                                        ,,
(f)                          ISSUES PRESENTED OR POINTS FOR REVIEW:


5)COORT OF APPEALS ELEVEN'l'H DISTRICT OF TEXAS Errored,by concluaing that the petiticmer
did not pursue mandamus relief in the   ~T         OF APPBALS,regarding his contentien the local
Administrative judge refuse te rule on his mtion,petitioner did not cemplain IDelov that

the lecal administrative judge refuse to rule,, ner did he subsequently request a ruling.
The court cann•t concluae on the review of the records that the lecal administrative

Judge refuse to rule en the petitiener•s motion seeking the permission to file the suit,

Moreover,even if the local adniinistrative jucige had denied petitioner's request fer
permission~petitioner   could not seek review of the judge's denial ay direct appeal.
                                                                                 .   '   '



See:Fermer CIV.PRAC., REM~CODE.fll.l02(C),(20ll)(current versioo at CIV.PUC., RBM.CODE.

fll.l02(f)(West Supp.2014)( 11 A decision of a local administrative judge denying a litigant

permission to file a litigation ••• is not grounds for an appeal,except that the litigant

may apply for Writ of mandamus with the court of                appeals~)


6)COURT OF APP&Ar.S ELEYmr8 DISTRICT OF TEXAS Errored,.by cencluding that the trial

COurt did not abuse its discretion when it ciismissed the petitioner's suit.
                    .                     .    .        .       .            -
Petitioner also claim that the trial court erred when it dismissed his claims withprejua-

ice,that petitiGner did not raise this issue in the trial court and thus waived this erro
r for Appellate reviev.see:TEX.R.APP .• P. 33.l;Leonard,l7l s.w.3d at 46l(holding defendant

waived arg\lllent that his suit shoiud not have been dismissed with prejudice when he fail
               •         •                          •       •       v




to timely file a postjudgment motion to correct judgment).?




                                        l2(PFR]
                                            VII.
   (g)STATEMEN'l'S OF FACTS:The brief must state concisely,and without argument the.

   Facts pertinent to the issues of points presented.In a Civil case,the Court will
-- · accept as true the facts stated unless another party contradicts them.
   The statement IIIUSt tDe sUpported by rec:erds references.
   TB            •



       1
  ct>ns. I

  !)Petitioner's reliance on SaX v.Vct>tteler,648 S.N.2d 661 at 664(Tex.l983);TEX.CIV.
  PRAC., · REM.CODE.Chapter il.,§ll.lQl(a), (2).,§11.102,fll.l03(a), (lt) :Tex.GOv't CODE.
  fi24.oo7:sOl.007:Tex.censt.Art.l,fUiif3;3a;8;13;17;19;USCA Const.lst;4th;5th;6th:
  7th:8th;l4th          Amencit{s];(CR-3-l64;174-179;180-18l;l82;18~195;196;197;211~212l
                .           ~                                .                         '




                                                   l3[PFR)
                                         VI~.    .            .                     ..   !   :   ~   ••
                                                                                                          ..   ..

(g)The two due course ef law provisions in the Tex.const.,are           no~   cotet'IJU,nous,sepa

rate due process and open courts guarantees were includecJ in the seventh and Eleve
nth declarations of rights in the first Constitution of Texas as a sovereign rep\JD
                                                                                         2
lic,these separate rights have      aeen   preserved in every c:enstitutiGn since. I

(h)Surnmary of the argument.Tbe brief must CQntain a succ:inct,clear,and accurate

statement of the argument made in the IMdy of the brief.This sunmary must not mere
ly repeat the issue or points presentee) for review.
THC»!AS "'ill show this SUPREME COURT OF TEXAS,the test for an abuse of discretion is

rwt whether,inthe opinion of the reviewing cwrt,the facts present an appropriate
case for the trial court's actien,eut whether the court acted without reference to

any guiding rules and principles.The trial court •s ruling should be reversed only if

it was arbitrary or unreasonable.The mere fact that a trial judge may decide a matte
r within his discretionary authority in a different manner than an appellate judge i
na similar circumstance does not demonstrate that an aGUSe of discretion has QCCUrr
ed.Petitioner,pr:oc:eeding pro-se!challenged orders of the 259th judicial District cou
rt of Jones County,Texas,which required him to obtain permission under Tex.Civ.trac.

' RDJ.CODE.ANN.fll.lOl(a)from the local administrative judge eefore filing his suit.
                                            '"

Dismissed with prejudice his claims for Lost or damage property.,denial of access to

the courts against appelleee,the Texas Department of criminal Justice and priSf/Xl off

icials(TDCJ),where the proper proceciures for invoking Tex.Civ.Prac., Rem.CODE.Ch.ll,

were not followed,a trial court abuse its discretion in issuing an order requiring an

Inmate to obtain permission      under   'l'ex.Civ.Prac., Rem.CODE.ANN.fl1.10l(a)from the
local administrative .judge befCi)re filing his suit• ,dismissing his claims against the

Texas   D~t        of Criminal Justice and prison officials for failing te ebtain the

permission of the local administrative judge.

2).etitionet•s're11ance em N~ v.KRUSEN,678 s.w.2d 918 at 912('l'ex.l984);'l'EX.~'l'.
(1836) ;See:alse 1 G.lraden.The Censtit~ti.on of the S'l'A'l'E OF TEXAS,AN ANNO'l'ATBD and
C                                VIII.
(i)Argument.The brief must contain a clear and concise argument for the conten

tions made.,with appropriate citations to authorities to the record.

1 )WHETHER THE COURT· OF APPEALS ELEVEN'l'H DISTRICT OF TEXAS ERRORED" IN ITS   OPINl~

.FAIL TO SATISFY RBJUIREMEN'l'S TO ADDRESS EVERY ISSUE RAISED AND NECESSARY TO THE

.FINAL DISPOSITION oF THE APPEAL?
                           ARGUMENT AND AUTHORITY:
Court of Appeals,, prior to ordering dismissal, should consider points calling for
                       3                                  .              '
redition of judgment, I Appeal from trial court's rulings that chapter 11 of the

Tex.Civ.Prac., aem.CODE.,rules provisions were valid,but that request for declar
                  .                                        '
atory judgment was not yet ripe,Court of Appeals,upon reversal of ripeness issue
was required to render judgment that challenged rules were either valid or inval
id,parties requesting Caurt of Appeals suggested that evidence was n0t fully dev

eloped on issue of validity,and trial court would have no reason to reconsider its
decision that rules were valid.4/
             .        .   '


3)Petitioner•s reliance on WEST v.ROBINS0N,l80 s.w.3d 575 at 576-77(Tex.2005)(requ

iring court of appeals to adress • every issue raised and necessary t(l) final dispos

ition of the appeal);Tex.R.APP.P.47.l;Tex.Const.Art.l,§i§Sfi3:3a;8;13;17;19;USCA

Const.lst~4th;5th;6th;7th:8th:l4th      Amend(s];(CR-3.,;.219]


4)Petitioner's reliance on LONE STAR GAS co.v.RAILROAD
                                          . .
                                                       CCM'N,767
                                                           .
                                                                 s.w •.2d 709 at 710
                                                                 ~




~7ll(Tex.l989) ;WEST v.RoaiN80N,l80 s.w.3d 575 at 576-77(Tex.2005)(requiring court

of appeals to address' every issue raised and necessary to final disposition of

the appeal") ;Tex.R.APP.P.47 .l;'l'ex.Const.Art.l,fffiii3:3a;8;13:17:19;USCA Const.lst

4th;5th;6th;7th;8th;l4th Amend(s]:[CR..;.3-219]




                                                15[P.FR]
(i)                                          VIII.

2)WBBTHER THIS STATUTE TEX.CIV .PRAC., REM.COOE.CHAP'l'ER 11., §ll.lOl(a)' (2), §11.103

(a), (b),DECLARING TftCioiAS AS AN VEXATIOUS LITIGANT IS UNCONSTITUTIONAL AS APPLIED1
VIOLATES 'l'HC»JAS'S RIGHTS TO ACCESS '1'0 THE COURTS UNDER OPEN COURTS PROVISION,DUE
CCXJRSE 1 DUE PROCESS.,QJAL PROTECTION OF THE LAW IN '1'BE TEXAS CX*STI'l:UfiONS,ARTICLE

l,ff§iif3:3a;8;13;17;19;TEX.GOV'T CODE.ff24.007;50l.007,UNDER UNITED STATES               ~

ITUTIONS,lst:4th;Sth:6th;7th;8thJ14th Amend[s]?

                                ARGUMENT AND   A~I'l'Y:
Petition~   THOMAS argues,challenged the juagment of the 259TH District Court of

Jones County,Texas,dismissing his suit for damages against appellees,seventeen(l7
Prison employees; the finding that the petitioner a vexatious litigant was not pos
ssiale under Tex.Civ.Prac., Rem.CODE.ANN.§ll.054,because of the lawsuits listed,
Four of the Five   fed~al   proceedings indicated that they were related at least in
Part to petitions for habeas corpus proceedings filed Q'y the petitiener,petitioner
Argues on appeal that a habeas corpus proceeding ees not qualify as a             11
                                                                                       litigation
                                        51                                        .
Under the vexatious
            '
                    litigant statute.        In its September 12,2012,the
                                                                    .
                                                                          att0mey gene
ral filed a notice to inform the trial court that the trial court had previously

found the   petition~   to be a vexatious litigant in     anoth~      case N0.022100,the stat
ed that the trial court had ordered the petitioner to obtain permission frem the

local administrative judge before the petitioner could filed any additionalk pro-se

litigation in state court and that the petitioner had failed to do so_prior to fili

ng his petition in this case.As such,the attorney general requested that the court,

Immediately stay the litigation and requested that the court dismiss the suit unless
within (lO)Ten days of the notice,petitioner obtained an order frem the local Admini
strative judge granting him permission to file suit.

S)Petitioner•s reliance on Walp v.Williams,330       s.w~3d    404   at 407(Tex.App.-Fort Worth

2010,no pet)(that habeas proceedings are criminal,not civil in nature for purpose of
determining the number of prior civil litigations commenced by a plaintiff with reap
act to the vexatious litigant staaute.)(a trial court must first conduct an evidenti
ary hearing before declaring· a party a vexatious li,igant);Tex.civ.Prac., Rem.CODE.f
ll.05l;ll.054;fll.ool(2) ;§ll.lOl(a), (2) ;fll.l03(a), (b); §ll.053(a) ;Tex.Const.Art.l, U
iifi3:3a;S;l3;17;19;USCA Const.lst:4th:Sth:6th:7th;l4th Amend(s]:[CR•3-219]

                                                     l6(PFR]
                                                                                       '   .
(i)                                   VIII.
                            ARGUMENT AND AUTHORITY:
on September 14,2012, the trial CC1)urt signed an order in which it found that petition
er had not Qbtained permission to file suit from a local administrative judge within
Ten(lO)days from the date the attorney general filed its notice that petitioner was
A vexatious litigant.The court ordered petitioner's case be dismissed with prejudice

On that same day,the court also signed an order staying the proceedings.
on    September 30,2012,the court signed an order withdrawing the orders that the court
had signed on September 14,and the court signed another order staying all proceeding
on October 11,2012_,the court again found that the petitioner had nC1)t obtained permis
sion from a local administrative judge,and it dismissed the petitioner's case with p
rejudice.Petitioner,argues,however that the trial court's orders in this matter are
Problematic,(l)Pirst the trial court's September l2,2012,in the other case the :MARCH
31,2010,orders was net preceded by a motion filed by the (TDCJ)requesting that the
trial court determdne whether THOMAS was a vexatious litigant and whether security f
or ceurt costs was necessary, instead, the trial ceurt implicitly concluded that the
Petitioner was a vexatious litigant sua sponte.Several Texas courts have held that a
trial court may not conclude that a plaintiff is a vexatious litigant when the defeo
dant fail to timely a motion under section 11.051 of the civil practice and remedies
Code. 6t

6)Petitiooer's reliance on SCOTT v.Tex.Dep't of Crim.Justice-Institutional Div.2008,
Tex.App.LEXIS 894l(Tex.App.-corpus Christi Nov.20,2008) (holding where the proper pro
cedures for inveking Tex.Civ.Prac., Rem.CODE.ch.ll,were not foilowed);Spiller v.Spil
ler,21 s.w.3d 451 at 454(Tex.App.~San Antonio 2000,no pet)(holding that a motion fil
ed outside the ninety-days period- was untimely):In reMarriage of Grossnickle,ll5     s.
N.3d 238 at 252(Tex.App.-Texarkana 2003,no.pet)("(T]he vexatious litigant statute ap
plies only when filed within ninety-days after the date on which a defendant files h
is or her original answer•):oishner   v.Huitt~zollars,Inc.,l62   S.N.3d 370 at 377(Tex.
App.-Dallas 2005,no.pet) (Holding that the trial court abused its discrectio in decla
ring appellant a vexatious litigant when the mGtion was filed outside the ninety-day
time period):(the courts are not aware of,nor has the TDCJ,cited,any authority allow
ing the trial court to circumvent the statutory prerequisite of section 11.051 by
concluding that a litigant is vexatious sua sponte);Tax.Civ.Prac., Rem.CODE.fll.051:
ill.054:ill.053(a):ill.l0l;fll.l03(a),(b);Tex.Const.Art.l,fiiifi3;3a;8;13;17~19;
 [CR-3-219] ;(CR-211-212]                 l7[PFR]
(i)                                             VIII.
                                 ARGUMENT AND AUTHORITY:
Second,the records does not establish that the trial court conducted a hearing
to determine whether THOMAS was truly a vexatious litigant.The September 12,2012
ORDER served to put petitioner on notice that the trial court had conclUded that
He was a vexatious litigant and that he was not required to provide security for
the benefit of the TDCJ,but was ordered to file an prefiling order,obtain permis
                                                                                                    7
ssion from the local administrative judge in order to proceed with his -suit. /,

However,no hearing was conducted pursuant to 'l'ex.civ.Prac., Rem.CODE•fll.053(a).
Third,the trial court,in concluding that             T~       was a vexatious litigant,relied
heavily on the 259'1'8 District Court •s findings that petitioner was a vexatie>us
litigant in cause number 022100,also,TDCJ ,fail to timely file a motion to determ
ine whether THOMAS was truly a vexatious litigant,,howev~,the TDCJ has not demon
strata that the underlying facts in cause number 022100 are substantially similar
or arose out of the same occurrence or transaction as the present matter,in fact,

as he noted in his handwrtten list of previously-filed lawsuit,THOMAS alleged that
in cause number 022100,various TDCJ officer,officials had falsely charged him with

a disciplinary case and he suffered emotional and physical injury due to the heigh

tened security restrictions he faced as a result of the punishment imposed in the

disciplinary proceedings,Maliciously prosecuted him without PProbable causeP,
Therefore,because the present case and did not involved an inmate's lost or damage

Property claim,cause number 022100           do   not involve substantially similar facts or oc
Currence.

?)Petitioner's reliance onNabelek           v~Johnson,N0.04-03-00269-CV,2005,Tex.App.LBXIS               25

ll,at *9-lO(k.lfp.-san Armlio Jp:.6,a:a;,pet delifd)(man.e~p)(Yacsti.rrJ the trial o:u:ts vecat:ious ax1a:.
inanimate suit an3 n:itirg, that sectim U.(ljJ(a)i:equires
                                          .
                                                           that a he1rirg be aniJ:tej to datetmine if a
                                                                        .



litigallt is a veethus litigai'E")~~,m ·l'lel:'airg WIB Ep't of cr.im.Just:i.ce-ImtitLtiaal. Di.v.am TeK~.r.oo:
s fB41.(TeK~ Ori.st:.i 1'0/.al,.ns) ;Tac.(i)                                                    vm •
                                             .AR:DENl' AN) NJlHlU'lY:

FirBll.y,'JID4AS,atgUSS t:hat; the cxu:t SDJ1d fird that bEalse mD,fail to file a ncticn                b::'J.g;JEI:'in:J arW.ys
is \l'liet' dlap;c 11 of the civil p:a::tice am      N~Edi.ES aXle, this   aut Cb not have a btiis fer ii'Blyzi.rr;
'JID4AS'S p:ariously-film oases in the       ~             per:icx:t imnd.ately p:a:e:Jirg the ID:i.al,in     aax:r:tarm
with SED:i.al, this au:t tiaJld cm:::l.u:3e tb£ the trial cxu:t Et'r83 in its data:minat:iat of WlS:her:             'lJI)JAS

was a veratious litigant,as cxnt:ain in its~ 12,201.2 cr:der:,_. tail.i.rr:J to amply with.a/
~as rD:m abaw,sa:ialu.ao mquir:es that the trial aut czder a pliWtiff to 1il::niSl SEDr

ity   fer:   the benefit of the IIDI1inj dafsdmt after:;(l)A hea1:'irg a1 the defEili:n:'s ncticn;W(2)t:he trial

cxu:t deteanines thlt the plairEiff is a veratiOU:llitigant,See:i.d.fll..-.UOOS 259l('l'EK.AH>.-&n Ari:Cnio ~.6,

am,pet dalim)(nm.cp)(Vacating the trial au:ts vscatiaus lit.igari: cxder:: inanimate's suit em l1:llt:in;J
that sed:ialll.<53(a)rfqlires a heaJ:il'g be anlr:tirl to detemri.ne if a litigant is a wratio.s lit:igin11 )
(hM!ver:,l'l) ~          was ~s:ln) ;AIUN .022l.OO-.ll-l2-0012l-                                                                                                                            •   . .,\   iJ

(i)                                                         vm.
3)al.Rr CR AliiDLS ELEViNIH DISlRICr CF 'l1iXAS l!lil:Riil),a'i lJIII:IDitG AN   "VOID ClUR" I IN Ji.BIARIN:; 'ltE JIHCli:JO
N:R it> 1B A VEm'IQ5 LTliGMir IW ENJBa> A !l&"ll...O ClUR IN             ASWL a.AD5 CIJ.Rl',JN Nmll rr !lOni1T
~             Pto1 FJI.IN3H !l1J.tR: Ll.'l'mNS,WI'IJO·Jl' 'lHE    ~           CE 'lfE ItlX. ~ JtiX.E,..W
C»K7l' HM:E B          ~ t:NJR IN          WMi&CENI' UGI:SA'll.H.: SIJtlt1I&taf .liRlD1'lB) APPIW.S !10! Sllf AN
~?

Petitiata:"   ~,ar;guas       that the   trial,~Jlate   o:u:t aD.se its dis::tet:ial,'lhe cg:Je1late au:t reviatS

i.asuas cn:et'llin;J    ~      Eleven of the Taras Civil Pra.tice an:3 Rsld.es CDE \lOr en ab.ae af dis:xetion
atarl:BtO.beca:se a au:t nay dEclare a pa:s:ra a veDCatiQ.S litigant cnly after: 11Bkin:J c:a:tain st:ab.t:czily
~             evi.dn:iaty   firr:tin:Js,the Q)ellate au:t cxnside:s the legal am factml a.JfficiEn:.Y of the evid
aDa ~ atJj eKp:'EIEIS a:'           iaplicit firdin;js of the trial au:t.lut \l'IB:' the . . of di.s::rel:ial           i

stardm3 the cwenate o:u:t Ellp)].ya,the 1.ega1.      an:)   facbal snfficiar:y af the evidu:e are B:lt irr3cperDJJt

gt'Qids of EIXtC',tu:. relevarE factxrs ftx ~ ~er: the trial au:t ct:u9ED its disx'eticn,if en

atuse of dis:xetion is Eh::wuthe cwelJate au:t the1 ci:midem ~the El:'r.U' is tmmless. /
                                                                                                            9

An ~e aut reviEWS the djsnjsg] of animate's lawsuit in fcma ~ arD a trial aut is detEE'
miiBt:icn that the imate is a varatic:us litigctt t.n3er en atuJe of di.s:reticn .starr:Bta,.Abusa of disa::eticn

is deta:mined by Elrillli.nirg 'itletl'lEE' the trial aut acted wit:tD:It refs:ex:e to cny guj.din!J niLes am tzir'dp

les.lO/




state,l55   s.w.~      498 at !D2(TeK.IQ>.-&n Artmio   a:x>4hts:n:~ai   v..Jt.txJtt,l7l s.w.3d 451 at   4f9('1'6K.~g>~~


AlJ!Jt:inlani,pet.&niEd):Zieba v.Mirtin,928 s.w~ 782 at 7B6(TeK.AR;>.-IbSt:al[l4th Di.st]~,r» writ):

~ v.~q»,898 s.w.a3 9"51 at 9rl>-4i(TeK.~g>..,11.aarillo l9951writ daUEd)(if an atuJe of di.s::rel:ial is
Slcwn,the aut then cmsi.del:' 'ibet:her: the emr \aS har:ml.ess);'l'eK.R.APP.P.44.l(a).;Tex.Civ.Pr:cr:., REm.QlE.
§11.05l;ill.<53(a) :§ll.re4(1) 1 (2),
                                   .
                                      (3) ;§ll.aiS(a) :ill.a56;§11.10l.(a)l(l) ,(2);§11.102;§11.103(a)~ (b), (C) :ill.
                                                                                      ~                     .       .



l04(a) 1 (b) ;TeK.-181.;182;183-195;196;197;198-210;211-2l2)
 (i)                                     VIII.

 4 )COURT OF APPEALS ELEVENTH DISTRICT OF TEXAS, ERRORED, IIY BaLDING PETITIONER OOES

 NOT CITE TO AND THE COURT CANNOT FIND ANY PAGES IN THE APPELLATE RECORDS INWHICH

 TH11 PETITIONER RAISED HIS CHALLENGE TO THE CONSTITUTIONALITY OF CHAPTER 11, IN THE
 TRIAL COURT., THEREFORE, PETITIONER HAS NOT PRESERVED THIS ISSUE FOR APPELLATE REviEW        ?

 Petitioner 'l'HQ1AS,argues that the appellate court is wrong,has not read these records
 properly1 has abuse its discretion,because   A   waiver of constitutional rights must be
                                                                                 11
 voluntary,knowing,and intelligent,with full awareness of the legal consequences. ;
 Waivers of constitutional rights not only must be voluntary,but also must be knowing,
 intelligent acts done with sufficient awareness of the relvant circumstances and like
                 12
 ly comsequences. I    The word "adequate",has no comprehensive definition with regard

 to mandamus and its requirement of no adequate remedy by appeal;the word is simply a
 proxy for the careful balance of jurisprudential considerations that determine        when

 Appellate courts will use original mandamus proceedings to review the actions of the
               13/
 lower courts.


 !!)Petitioner's reliance on IN RE PRUDENTIAL INS.,CO.OF AMERICA,l48 S,W.3d 124 at

 135-36,n24,~n25(Tex.2004);Tex.R.APP.P.33.l;Tex.Civ.Prac.,    Rem.CODE.§ll,judgment was

 REVERSEO,as a vexatious litigant in cause NO•Appellate NO.ll-12-00121-cv;Tdal court
 N0.022100:Tex.Const.Art.l,§§§§f3;3a;8;13;17;19;USCA Const.lst;4th;5th;6th;7th;8th;l4t
 h Amend[s);[CR-18~195iiin his Appellate brief at pages 14-16]
       ("   -                                                                      .
 12)Petitioner•s reliance oniN RE PRUDENTIAL INS.,CO.OF AMERICA,l48 s.w.3d 124 at
 135-36,n24,,25(Tex.2004);arown v.McLenna Cotmty Children's Protective Sers.,62;7 S.W.,2d
 390.393(Tex.l982);arady v.United States,397 u.s.742,748,9(:) s.c.t.l463,25 L.E.d.2d 747

 (1970)fTex.R.APP.P.33.l;Tex.Civ.Prac.i Rem.CODE.§ll, judgment was REYERSEO,asa vexatious

litigant in cause No.Appellate NO.ll-12-Q0121-cv;Trial court N0.022100:Tex.Const.Art.l,ffi
Uf3;3a;8;13;17:19;USCA Const.lst;4th:5th;6th;7th;8th:l4th Amend[s];[CR-18~195)

13)Petitioner's reliance on IN RE PRUDENTIAL INS.CO.Of AMERCIA,148 S.W.Jd 124 at 135-36
(Tex.2004);DALLAS MORNING NEWS v.FIFTH COURT OF APPEALS,842 S.W.2d 655 at 658(Tex.l992);
Walker v.Paciker,827 s.w.2d 833 at 840(Tex.l992):Tex.R.APP.P.52.7;Tex.APP.P.33.l;Tex.
Civ.Prac., Rem.COOE.§ll,judgment was REVERSEO,as a vexatious litigant See:I.d
                                         71fapgl
( i)                                VIII.
5)COURT OF APPEALS ELEVENTH DISTRICT 0F TEXAS ERRORED,&Y CONCLUDING
THAT THE PETITIONER DID NOT PURSUE MANDAMUS RELIEF IN THE COURT OF
APPEALS,REGARDING HIS CONTENTION THE LOCAL ADMINISTRATIVE JUDGE REF
USE TO RULE,NOR DID HE SU&SEQUENTLY REQUEST A RULING THE COURT CANN
OT CONCLUDE ON THE REVIEW OF THE RECORDS THAT THE LOCAL ADMINISTRAT
IVE JUDGE REFUSE TO RULE ON THE PETITIONER•s MOTION SEEKING THE PER
MISSION TO FILE THE SUIT,MOREOVER,EVEN IF THE LOCAL ADMINISTRATIVE

JUDGE HAD DENIED PETITIONER'S REQUEST FOR PERMISSION,PETITIONER COO

LD NOT SEEK REVIEW OF THE JUDGE'S DENIAL IY DIRECT APPEAL.SEE:FORMER
CIV.PRAC., REM.CODE.§ll.l02(C),(20ll)(CURRENT VERSION AT CIV.PRAC.,
REM.CODE.§ll.l02(f)(WEST SUPP.2014)(A decision of a local administrative
judge denying a litigant permission to file a litigation ••• is not grounds for an

appeal,except that the litigant may apply for writ of mandamus with the court of
appeals")?
Petitioner argues,that the records shows that the petitioner filed a Motion,noti
ce to the court,asking for permission to the local administrative judge to conti
nue to file his litigation under chapter ll.l02,anmandamus to the COURT OF APPEA
LS Eleventh District of Texas,on September 20,2012,the judge refuse to make any
Finding and conclusion ef facts,the COURT OF APPEALS,acknowledges it in its apin
ion.The appellate reviews issues concerning Chapter Eleventh of the Texas Civil
Practice and Remedies Code under an abuse of discretion standard.aecause a court
may--declare a person a vexatious litigant only after making certain statutorily
prescribed evidentiary finds, the appellate court considers the legal and factual
sufficiency of the evidence supporting any express or implicit findings of the
trial court.aut under the abuse of ·discretion standal!d the appellate court emplo
ys,the legal and factual sufficiency of the evidence are not independent grounds
of error_,but relevant facters for determining whether the trial court abuse its
discretion.If an abuse of discretion is shown,the appellate court then considers
whether the error is harmless.l4;

l4).Petitioner's reliance on Tuner v.Grant,20ll Tex.App.LEXIS 9250(Tex.App.-Amari
llo,Nov.22,20ll);Devoll v.state,l55 s.w.3d 498 at 502(Tex.App.-san Antonio 2004)
Leonard v.Abbott,l7l s.w.3d 451 at 459(Tex.App.-Austin,2005,pet.denied);Zieba v.
Martin,928 S.W.2d 782 at 786(Tex.App.-Houston(l4th Dist]l996,no.writ);Crawford v
Hope,898 S.W.2d 937 at 940-4l(Tex.App.-Amarillo l995,writ denied);Tex.R.APP.P.44
 .l(a);Tex.Civ.Prac., Rem.Code§ll.05l:ill.l01;§11.053(a);(CR-183-l95;2ll-212]
      .                                    22[PFR]
(i)                                         VIII.
6)COURT OF APPEALS ELEVENTH DISTRICT OF TEXAS ERRORED BY CONCLUDING THAT THE TRIAL
COURT DID NOT AaUSE ITS DISCRETION WHEN IT DISMISSED THE PETITIONER 1 S SUIT.
PETITIONER ALSO CLAIM THAT THE TRIAL COURT ERRED WHEN IT DISMISSED HIS CLAIMS WITH
PREJUDICE,THAT PETITIONER DID      NOT   RAISE THIS ISSUE IN THE TRIAL COURT   AND   THUS WAI
YEO   THIS   ERROR FOR   APPELLATE REVIEW.SEE:TEX.R.APP.P.33.1;LEONARD,171 S.W.3d AT 461
(holding defendant waived argument that his suit should not have been dismissed wi
th prejudice when he fail to timely a postjudgment motion to correct judgment)?
Petitioner argues that the statutes were very clear,because TDCJ,its employee's did
not file a motion under§l1.051,the court did not hold a hearing on this motion,they
are not entitle to a dismissal with prejudice under Tex.civ.Prac., Rem OODE.§l1.051
§11.053(a),§ll.054(1),(2),(3),§11.101,§11.102,§11.103,§11.104,A clear failure by the

Trial Court to analyze or apply the law correctly        is
                                                     an "abuse of discretion" •15I
The statute requires the court to dismiss as to a moving defendant,moving defendant
means a defendant who moves for an order,under Tex.C~y.Prac., Rem.CODE.§11.051,to
determining that a plaintiff is a vexatious litigant and requesting security. 161
Dismissal of a suit with prejudice constitutes an       adjudicati~n   on the merits and ope

rates as if the case had been fully tried and decided,therefore,orders dismissing a
case with prejudice have full res judicata and collateral estoppel effect,barring
the subsequent__ relitigation of the same cause Gf action or issues between the same ·
        17
parties. 1

15)PetitiGner•s reliance on Walker v.Packer,827 S.W.2d 833
                                                       .   at 840(Tex.1992);Yarbrough
                                                                            .

898 S.W.2d 251 at 253(Tex.l995):Tex.Gov 1 t CODE.§§24.007:501.007;Tex.Civ.Prac., Rem.
CODE.§ll.051;§11.053(a);11.054U),(2),(3),§11.101(a),(2);§11.102(a),(b);§ll.l03,§ll.
                                                                         _,.
104;Tex.OOnst.Art.l,§f§§§i3;3a;8;13;17;19;USCA Const.lst;4th;5th;6th;7th;8th;14th Ame
nd{s];[CR-183-195;211-212]

16)Petitioner reliance on Retzlaff v.GOAMERICA COMMONS Corp.356 s.w.3d 689 at 702,
2011 Tex.App.-LEXIS 8020(Tex App.ElPaso 201l);Tex.Gov't CODE.§§24.007;501.007;Tex.Civ
Prac., Rem.OODE.§11.051(a);§11.053(a);ll.054(1),(2),(3),fl1.056;§11.101(a),(2);§11.
102(a),(b);§ll.l03;§11.104;Tex.Const.Art.l,§§§f§§3;3a;8:13;17;19;USCA const.lst;4th;5
th;6th;7th;8th;l4th Amend(s]:[CR-183-195;211-212]

17)Petitioner•s reliance on THOMAS v.KWIGHT,52 s.w.3d 292 at 295(Tex.App.-corpus Chri
sti 2001) ;'l'BC&\S v.SKINNER,54 s.w.3d 845 at 846-47(Tex.App.-corpus Christi 2001) ;Barr
v.Resolution •rrust Corp. ,837 S.W.2d 627 at 63Q-3l(Tex.l992) ;Tex.Gov't OODE.§§24.007;
501.007;Tex.civ.Prac., Rem.OODE.§ll.05l(a);fl1.053(a);§ll.054(1),(2),(3),§11.056;§11.
10l(a),(2);§11.102(a),(b);§ll.l03;§11.104;Tex.Const.Art.l,§§§§§§3;3a;8;13;17;19;
 (CR-183-:-195;211-212)                    ... 231PFR1·.
                                                                                                                '.

(j)                                                  PRAYER AND CONCLUSION:

The brief must contain a short conclusion that clearly states the nature of the

relief sought:
WHEREFORE,PREMISS,CONSIDERED,Plaintiff ALLEN GLENN THOMAS,TDCJ-ciDI633145,respectfully

Prays that this SUPREME COURT OF TEXAS,"Grants his brief for PETITION FOR REVIEW,rever
se the judgment of the ELEVENTH COURT OF AP.PEALS,THE TRIAL COURT 259TH JUDICIAL DIST.OF

JONES County,Texas,that AFFIRMED under Tex.Civ.Prac.ii Rem.CODE.Chapter ll,§ll.l0l(a),(2
aecause this judgment is "VOID",in violation of the statute,tha constitution,that the
Petitioner was not ever declared a vexatious litigant.See:ALLEN GLENN THOMAS v.Texas
Department of Criminal Justice-Institutional Division et.al.,Style:RE Appellate case

number ll-12-Q0121-cv;Trial Court case N0.022100;SUPREME COURT RE:CASE NO.l4-Q515,
*Memorandum opinion by Wright,c.J.,(Panel consists of:wright,c.J.,Willson,J.,and Bailey
J.);Tex.Const.Art.l,§§§§§§3;3~8;13;17;19;USCA                          Const.lst:4th:5th;6th;7th;8th;l4th AMEND
MENTS,Grant all relief,motions filed,the petition for temporary restraining order and
A tranfer,parpetual/permanent injuction,any other futher relief as this court deems

just,and proper.


SIGNED ON THIS THE.__.;;;l.;;.6t;;.;h.;;....._ _day of._ _.;..Ja;;;;n.;:,;;;ua;;;;;;;:...ry'-----__;2011

                                                                                           Respectfully Submitted,




                                                                                  ALLEN GLENN THG1AS,Pro-Se

                                                                                  TDCJ-ciDI633145
                                                                                     French M.Robartson Unit
                                                                                     12071 FM 3522-

                                                                                   Abilene,Texas 79601-8799

                                                                                   Phone N0(325)548-9035




                                                           24(PFR]
(K)                                       APPENDIX IN CIVIL CASE:
                                                                          ..   \




!)Necessary contents.Unless voluminous or impracticable the appendix must contain a

copy of:                                                         .   .
(A)The trial court •s judgment or other appealable order from rel1ef 1s sought;
(I)The jury charge and verdict,if any,or the trial court's findings of facts and
COnclusions of law,if any;and
(C)The text of any rule,regulation,ordinance,statute constitutional provisions,or
other law(excluding case law)on which the argument is based,and the text of any contrac
t or other documents that is centrial to the argument;
(2)0PTIONAL OONTENTS:The appendix may contain any other items pertinent to the issue
or points presented for review,including copies or excerpts of relevant court opinion
laws documents on which the suit was based,pleading,excerpts from the reporter's
records,and similar material.Items should not be included in the appendix to attempt
to avoid the page limits for the brief.

(A)Copy of Docket sheet from trial court,CAPTION from the 259th District Court of
Jones County,Texaa;
(a)COURT OF APPEALS ELEVENTH DISTRICT OF TEXAS OPINION,dated OCTOBER 9,2014

(C) Copy of camendar of 2009,2010,for ninety-days period to file motion,hearing
(D)Copy of COURT OF APPEALS ELEVENTH DISTRICT OF TEXAS OPINION,in cause NO.ll-12-

00121-cv ,the supreme already have copy attached to my notice of appeal,mandate from
that court.

(E)Copyies of filing of mandamus petitions in trial court N0.022853,supreme court

No.ll-0033;NO.ll-0335
(F)Copy of Tex.Civ.Prac.& Rem.CODE.Chapter ll,statute




                                           25[PFR)
                                                                                                                               I




                                                                  022853

 ALLEN GLENN THOMAS #633145

 vs.
 TDCJ, ET AL

                                      COURT OF APPEALS NO. 11-12-00312-CV

 VOLUME I

 CAPTION ................................................................................................................. 1

 DOCKET SHEET .................................................................................................... 2

 PLAINTIFF'S ORIGINAL PETITION
 FILED 08/31/2012 ................................................................................................... 3-164

 MOTION AFFIDAVIT RELATING TO PREVIOUS
 LAW SUITS FILED
 FILED 08/31/2012 ................................................................................................. 165-170

 APPLICATION TO PROCEED IN FORMA PAUPERIS
 FILED 08/31/2012 .......................... :...................................................................... 171-173

 NOTICE TO THE COURT THAT PLAINTIFF
 IS A VEXATIOUS LITIGANT
 FILED 09/12/2012 ................................................................................................ 174-179

 ORDER DISMISSING CASE WITH PREJUDieE
 FILED 09/14/2012 ............................................................................................... 180-181

. ORDER FOR STAY OF PROCEEDINGS
  FILED 09/14/2012 ................................................................................................ 182

 NOTICE TO THE COURT PERMISSION TO
 LOCAL ADMINISTRATIVE JUDGE TO CONTINUE
 TO FILE HIS LITIGATION UNDER CH. 11.102
 FILED 09/27/2012 ............................................................................................... 183-195

 ORDER FOR STAY OF PROCEEDINGS
 FILED 10/01/20 12 ................................................................................................ 196
                                                                                       -----------~--




                                                                                                                            I
                                                                                                                                .I




 ORDER TO WITHDRAW
 FILED 10/01/2012 ............................................................. , .............................. I97

 NOTICE OF APPEAL AND AFFIDAVIT
 OF INDIGENCE
 FILED I O/I1 /20 I2 ............................................................................................ 198-210

 ORDER DISMISSING WITH PREJUDICE
 FILED 10/11/20I2 ............................................................................................ 21I-2I2

 MOTION FOR APPELLATE RECORDS,
 CLERK'S RECORDS PURSUANT TO RULES
 OF APPELLATE PROCEDURE
 FILED 10/23/20 I2 ........................................................................................... 213-215

. MOTION PURSUANT TO RULES OF
  APPELLATE PROCEDURE RULE 26.I, A REQUEST
  FOR FINDINGS OFFACTS AND CONCLUSION
  OF LAW FOR FRIVOLOUS, VEXATIOUS LITIGANT
  FILED 10/23/20 I2 ........................................................................................... 2I6-21 7

 ORDER DENYING REQUEST FOR FINDINGS
 OFFACTS AND CONCLUSIONS OF LAW
 FILED I 0/30/2012 ........................................................................................... 2I8

 CLERK'S CERTIFICATE ............................ ,........ ,~ ...................................... 2I9
                                                                  I




                                   CAPTION

   STATE OF TEXAS                  §

   COUNTY OF JONES                 §

   THE 259rn DISTRICT COURT OF JONES COUNTY, TEXAS, THE HONORABLE BROOKS
   HAGLER, JUDGE PRESIDING, THE FOLLOWING PROCEEDINGS WERE HELD AND THE
   FOLLOWING INSTRUMENTS AN1) OTHER PAPERS WERE FILED IN THIS CAUSE, TO
   WIT:


                              COURT CAUSE NO.   DLL'653


   "lien ~ fen n5homas :it ~33 11../5
   VS.

. ~bt:51 e:l 0x/
r   '"'
                                                                                     CIVIL DOCKET
                                                                                                371
                                                                                                        ltFAF GA.\PIItr.!'l. 1..,C.                                     me
                   No. of Cu~                         NAA1F: OF I'ARTII::.S                           ATTORNEYS                                             Kind of Action
                                                                                                                                                       and Party Dem.:.uuling,


               {)2..4~5.3                           ~Ckw
                    -l'l~c::--Duok-



                                                                                                                                                      ~
                 Vol.         I      Pii~C
                                                                                                                                              Pltf.
                                                               \"5,
                                    ...

                /,_$ '.lt/D                                                                                                                           (n()~
                                             j~.....,;.t;~ --1::JJ/J~- _c;                                                                ====~=f=~-:!:::==::r=====:=
                                                                                                                                                           I                            I
               s;, ;z                                                                t--· .
          1-                            .•                                    Q& I                                                    .

                 _0;~.1£ of   Ord~r' ~ •                  v                   ORJ..>E RS Of COL' RT                                                             MIN"t:T'E --
                                                                                                                                                                           BOO
                                                                                                                                                                             --I\

                         ~I                    ·n~ IJJW                                                                                                          VoL   I      Pare




                    . .. . . . .             . ..     .       . ( S/. /j!(f)l)_fJIM R. WRIGHT
 CHIEF JlJSTICE
                                              Court of Appeals                                       SHERRY WILLIAMSON
                                                                                                               CLERK



MIKE WILLSON
                                             Eleventh District of Texas                                 TELE: 254/629-2638
 JUSTICE                                        !00 WEST MAIN STREET, SUITE 300                         FAX: 254/629-2191
                                                         P. 0. BOX271                             sherry. willia mson@txcou rts.gov
JOHN M. BAILEY
 JUSTICE                                            EASTLAND, TEXAS 76448                          www.ll thcoa.courts.state.tx.us

                                                      October 9, 2014

              Allen Glenn Thomas                                ChristinA. Cobe, Assistant
              TDCJ #00633145                                    Office of the Attorney General
              French M. Robertson Unit                          P. 0. Box 12548, Capitol Station
              12071 FM 3522                                     Austin, TX 78711
              Abilene, TX 79601                                 *DELIVERED VIA E-MAIL*

              RE:    Appellate Case Number: 11-12-00312-CV
                     Trial Court Case Number:    022853
              Style: Allen Glenn Thomas
                     v. Texas Department of Criminal Justice Officer Marcus A. Adams et al.

                     The Court has this day AFFIRMED the judgment of the trial court in the above cause.

                     Copies ofthe Court's opinion and judgment are attached.

                                                                            Respectfully yours,


                                                                            ~){.-~
                                                                            Sherry Williamson, Clerk

              cc:   Dean Rucker, Administrative Judge (DELIVERED VIA E-MAIL)
                    District Clerk- Jones County (DELIVERED VIA E-MAIL)
                    Brooks Hagler, Judge (DELIVERED VIA E-MAIL)
                                                      11TH COURT OF APPEALS
                                                         EASTLAND, TEXAS
                                                             JUDGMENT


                    Allen Glenn Thomas,                              * From the 259th District
                                                                       Court of Jones County,
                                                                       Trial Court No. 022853.

                    Vs.   No.   11-12-00312-CV                      *October 9, 2014

                    Texas Department ofCriminal                     * Memorandum Opinion by Wright, C.J.
                    Justice Officer Marcus A. Adams et al.,           (Panel consists of: Wright, C.J.,
                                                                      Willson, J., and Bailey, J.)

                            This court has inspected the record in this cause and concludes that there is no
                    error in the judgment below. Therefore, in accordance with this court's opinion, the
                    judgment of the trial court is in all things affirmed .




..,~...:\.   -.;.
  < .....
Opinion filed October 9, 2014




                                      In The


        ~Iebentb                 Appellant alleged claims of inverse condemnation and conversion under Texas law
and alleged that, while he was an inmate, his property was lost or damaged as those
claims are provided for under federal law. He also alleged that he was physically
injured during a "shakedown" because he was forced to carry all of his belongings
to another location even though he was under a medical "no lifting restriction."
      On behalf of the seventeen defendants, the attorney general filed a notice on
September 12, 2012, to inform the trial court that the trial court had previously
found Appellant to be a vexatious litigant. See TEX. CIV. PRAC. & REM. CODE
ANN. § 11.054 (West Supp. 2014). The attorney general stated that the trial court
had ordered Appellant to obtain permission from the local administrative judge
before Appellant filed any additional pro se litigation in state court and that
Appellant had failed to do so prior to filing his petition in this case. See former
CIV. PRAC. & REM.§ 11.101 (2011) (current version at CIV. PRAC. & REM.§ 11.101
(West Supp. 2014)).        As such, the attorney general requested that the court
immediately stay the litigation and requested that the court dismiss the suit unless,
within ten days of the notice, Appellant obtained an order from the local
administrative judge granting him permission to file suit. See former CIV. PRAC. &
REM.§ 11.103(b) (1997) (current version at CIV. PRAC. & REM.§ 11.1035 (West
Supp. 2014)).
      On September 14, 2012, the trial court signed an order in which it found that
~ppellant    had not obtained permission to file suit from a local administrative judge
within ten days from the date the attorney general filed its notice that Appellant
was a vexatious litigant. The court ordered Appellant's case to be dismissed with
prejudice.     On that same day, the court also signed an order staying the
proceedings. On September 30, 2012, the court signed an order withdrawing the
orders that the court had signed on September 14, and the court signed another
order staying all proceedings. On October 11, 2012, the court again found that

                                            2
Appellant had not obtained permission from a local administrative judge, and it
dismissed Appellant's case with prejudice.
        On appeal, Appellant presents eight issues for our review. In his first issue,
he asserts that Chapter 11 of the Texas Civil Practice and Remedies Code is
unconstitutional as applied because it violates his right to access the courts, to due
process, to due course of law, and to equal protection under the Texas and United
States Constitutions. Appellant contends in his second issue that the court order in
which the trial court required Appellant to pay $7,500 in security was an arbitrary
condition that prevented him access to the courts. He argues in his third issue that
the trial court erred when it declared Appellant to be a vexatious litigant and
dismissed Appellant's property claims.         In his fourth, fifth, sixth, and seventh
issues, Appellant raises the questions of whether he stated claims of inverse
condemnation, malicious prosecution, a due process violation regarding his liberty
interest in his expectancy to an early release from prison based on the
accumulation of his good-time credits in prison disciplinary cases, and an Eighth
Amendment violation for deliberate indifference to his serious medical needs
restrictions. Appellant argues in his eighth and final issue that Appellees waived
their "immunity defense under vested property rights and administrative authority
in violation of [the] Texas Tort Claims Act" when prison officials kept him
classified as a "class line III" in~ate   'so that he could not accrue good conduct
time.
        We will first address Appellant's challenge to the constitutionality of
Chapter 11 of the Texas Civil Practice and Remedies Code. Under Chapter 11, a
trial court may place limitations on the litigation activities of a person determined
by the court to be a "vexatious litigant."        See CIV. PRAC. & REM. § 11.054,
§ 11.055 (West 2002), § 11.101. Appellant argues that the statutes improperly
deny him equal protection, due process, a remedy by due course of law, and access

                                           3
to the courts.     The Austin Court of Appeals has upheld the constitutionality of
Chapter 11 under the open courts provision, the equal protection clause, and the
right to due process. Leonard v. Abbott, 171 S.W.3d 451, 456-58 (Tex. App.-
Austin 2005, pet. denied). We agree with the Austin court's analysis and holding.
However, Appellant does not cite to, and we cannot find, any page in the appellate
record iri which Appellant raised his challenge to the constitutionality of
Chapter 11 in the trial court. Therefore, Appellant has not preserved this issue for
our review. See TEX. R. APP. P. 33.1; see, e.g., Drum v. Calhoun, 299 S.W.3d 360,
369-70 (Tex. App.-Dallas 2009, pet. denied) (holding defendant waived
challenge to constitutionality of vexatious litigant statutes). Appellant's first issue
is overruled.
        In his second tssue, Appellant challenges the trial court's entry of the
vexatious litigant order requiring him to furnish security in the amount of $7,500.
We can find no such order in this case in which the trial court ordered Appellant to
furnish security. Appellant's second issue is without merit and is overruled.
        Appellant argues in his third issue that the trial court abused its discretion
when it dismissed his property claims and declared him to be a vexatious litigant.
We note that the trial court did not declare Appellant to be a vexatious litigant in
this case. The court had previously declared Appellant to be a vexatious litigant
and had entered a prefiling order in which it prohibited Appellant from filing future
litigation without the permission of the local administrative judge. See former CIV.
PRAC.       & REM. § ll.lOl(a).       Appellant failed to comply with the trial court's
prefiling order, and as a result, the trial court dismissed Appellant's case. 1 Former
Section 11.103 required the trial court to stay Appellant's litigation when it was
notified by Appellees that Appellant was subject to a prefiling order under
        1
        We note that the legislature has now prohibited appeals from such dismissals. See C!v. PRAC. &
REM.  § 11.1 035(c) (West Supp. 20 14) ("An order dismissing litigation that was mistakenly filed by a
clerk may not be appealed.").

                                                  4
            ..



                                                       \   :.                  .f        i.                          :, ;J ., • :                       ~~   : .l .. '                                                                            ... . '

                            , ..
                                                                                                                                                                                                                                                                                                                . . • • I .• :.,    .~.,1._ !




                      ...                1: •,, t· ·•. ;',
                                                                                                                                                                                                                                                                                                                                                      .\    ....
                                            ..
                 . ;·   ~     '
                                     ;.,.
                                     . .:-~ -~                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                       '•   ~
                                                                                                                                                                                                                                                                                              ·.' ...   '                                '._

                                                                                                                                                               ...   ,'                                      ·•' I
                                                                                                                                                                                                                                           ...               . ; . ~ . i ....




                                                                                                                                                        ... ..!. •.• \ ) • 1 :.            .~-     f .. ~·        t         r..~~~    · .~ ._.

                                          . i,. ~ '\            .·. ~- .. ':....- '~                           '.
                                                                                                              .J ·l'
                                                                                                                                                                                                                                                                                                                                                .. it ·''.

                                                                                                                                               ~-                                                                                                                .:·

                            t .     ·I
                                                                                                                                                                                                                                                  f.:.            !:"-!


                                                                                                                                                                                                                       .      ,,,     -'
                                                                                                                                                                                                                                                                                0\o.'   ~,




                            :               '                               '!
                                                                                                ''                       !    ..                    '     If •'                                                               '''I
                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                        :, t- •                                                                  i_   L .




           ..     l                                                                                      .i
                                                                                                              ..
                                                                                                               ;
                                                                                                                                         ··.                         i: ' .

                                                                                                                                   ...                                                                    •'(                   :·.               ,_        '                                               .     ..
           :;
                                                           '·     ' :::·                                       ~                         I
                                                                                                                                                                                                    ·--
     t                  :..                                                                                         "·t:           ':




."' -·;'                          1 '-~-.                          . ·'            .~ /          ~   .                                                                    ,
                                                                                           .(                                                                         ..           •...it,}   i.     j:      ..       •..                  ..L .                                   .. ·.' c                                             .t.·                  1, • .


                      J •         i J ..                              l       ~ J.                   i. ·'                   l' .....                                                                        .'                                             ..
                                                                                       1... . • .,                  Section 11.101. !d. § 11.1 03(b ). The statute further provided that the trial court
"shall dismiss the litigation unless the plaintiff, not later than the 1Oth day after the
date the notice is filed, obtains an order from the local administrative judge under
Section 11.102 permitting the filing of the litigation." !d.
       After reviewing the record, we have not found, nor does Appellant argue that
he secured, a letter from the local administrative judge granting Appellant
permissi'on to file his suit against the prison officials. Appellant claims that he
filed a motion on Sep_tember 20, 2012, in which he sought permission from the
local administrative judge. Appellant further claims       th~t   the clerk withheld the
filing of his motion until September 27, 2012, and that the local administrative
judge refused to rule on his motion.           Appellant also contends that the local
administrative judge is the same judge that was presiding over his case and
ultimately dismissed his case. In addition, Appellant contends that he did not get
notice that the trial court withdrew its original orders staying the case and
dismissing the case. However, Appellant does not explain how this lack of notice
affected his ability to secure permission to file his case from the local
administrative judge.
       Appellant's contention that the local administrative judge in Jones County is
the same judge that was presiding over his case is correct. See TEX. Gov'T CODE
ANN.   § 74.091 (West 2013) ("In a cou·nty with only one district judge, [such as
Jones County,] the district judge serves as the local administrative district judge.").
And, while Appellant claimed that he already knew that he could not obtain
permission from the local administrative judge because the local judge was the
same judge who "conspired with TDCJ," he did not seek recusal of the local
administrative judge, nor did he request review of his motion by a different
administrative judge. Based on the structure of his motion and the fact that
Appellant claimed he could not obtain the permission necessary to file his suit, it

                                           5
appears that Appellant was actually requesting mandamus relief from this court
regarding permission to file his suit instead of seeking permission from the
administrative judge.    Thus, it does not appear from the record that Appellant
actually sought permission from the local administrative judge.         We note that
Appellant did not pursue mandamus relief in this court regarding his contention
that the local administrative judge refused to rule on his motion.       Furthermore,
Appellant did not complain below that the local administrative judge refused to
rule, nor did he subsequently request a ruling.       We cannot conclude from our
review of the record that the local administrative judge refused to rule on
Appellant's motion seeking permission to file suit, if in fact the motion sought
such permission from the local judge. Moreover, even if the local administrative
judge had denied Appellant's request for permission, Appellant could not seek
review of the judge's denial by direct appeal.      See former   CIV. PRAC.   & REM.
§ 11.1 02( c) (20 11) (current version at CIV. PRAC. & REM. § 11.1 02(f) (West Supp.
2014)) ("A decision·of a local administrative judge denying a litigant permission to
file a litigation ... is not grounds for appeal, except that the litigant may apply for
a writ of mandamus with the court of appeals.").
     We can, however, conclude from the record that Appellant did not obtain
permission from the local administrative judge to file his suit as required under the
vexatious litigant statutes. Therefore; because Appellant failed to obtain permission
as required, the trial court did not abuse its discretion when it dismissed
Appellant's suit. Appellant also claims that the trial court erred when it dismissed
his claims with prejudice. However, Appellant did not raise this issue in the trial
court and, thus, has waived error for appellate review. See TEX. R. APP. P. 33.1;
Leonard, 171 S.W.3d at 461 (holding defendant waived argument that his suit
should not have been dismissed with prejudice when he failed to timely file a



                                          6
postjudgment motion to correct the judgment).         We overrule Appellant's third
Issue.
         Because we have held that the trial court did not err when it dismissed
Appellant's case for Appellant's failure to comply with the prefiling order, we
need not consider Appellant's remaining issues as to whether he stated various
claims or whether the prison officials waived governmental immunity. See TEX. R.
APP.P. 47.1.
         We affirm the judgment of the trial court.




                                                      JIM R. WRIGHT
                                                      CHIEF JUSTICE


October 9, 20 14
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           7
JIM R. WRIGHT
 CHIEF JUSTICE
                                                Court of Appeals                                     SHERRY WILLIAMSON
                                                                                                               CLERK


MIKE WILLSON
                                               Eleventh District of Texas                               TELE: 254/629-2638 ·
 JUSTICE                                         100 WEST MAIN STREET, SUITE 300                        FAX: 254/629-2191
                                                          P. 0. BOX 271                            sherry.wi1liamson@txcourts.gov
JOHN M. BAILEY
 JUSTICE                                             EASTLAND, TEXAS 76448                            www.txcourts.gov/11 thcoa

                                                     December 12, 2014

             District Clerk- Jones County
             Lacey Hansen
             P. 0. Box 308
             Anson, TX 79501
             *DELIVERED VIA E-MAIL*

             RE:    Appellate Case Number: 11-12-00121-CV
                    Trial Court Case Number:    22100
             Style: Allen Glenn Thomas
                    v. Texas Department of Criminal Justice-Institutional Division et al.

                     Please be advised that we have this day issued MANDATE in the above cause and
             emailed it to the Clerk of the trial court pursuant to TEX. R. APP. P. 18. This Mandate directs the
             trial court to take action regarding this case consistent with our Court's opinion. Please refer to
             TEX. R. APP. P. 51.1 concerning the enforcement ofthejudgment. We are attaching copies ofthe
             Mandate and Bill of Costs for your information.

                     In addition, as required by Texas Government Code § 51.204( d), we are notifying the
             trial court clerk that we will destroy all records filed in respect to this case with the exception of
             indexes, original opinions, minutes and general court dockets no earlier than six (6) years from
             the date final mandate is issued.

                                                                             Respectfully yours,



                                                                             ~~·*~.
                                                                             Sherry Williamson, Clerk

                                                                             By: Myrna McGough, Deputy

             cc:   ChristinA. Cobe, Assistant (DELIVERED VIA E-MAIL)
                   Allen Glenn Thomas
                             1 Jlh Court ofAppeals Mandate


THE STATE OF TEXAS

To THE 259TH DISTRICT COURT OF JONES COUNTY, GREETINGS:

BEFORE our Court of Appeals for the Eleventh District of Texas, on June 12, 2014, the
cause upon appeal to revise or reverse your judgment between

                                    Allen Glenn Thomas

                     11th Court of Appeals No. 11-12-00121-CV and
                           259th District Court Case No. 22100

             Texas Department of Criminal Justice-Institutional Division et al.

was determined; and therein our said Court made its order in these words:

   "This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court's opinion,
we reverse the trial court's order of March 31, 2010, that declared Allen Glenn
 Thomas to be a vexatious litigant. We affirm the trial court's April 9, 2012 final
judgment dismissing Allen Glenn Thomas's claims. "

       WHEREFORE WE COMMAND YOU To observe the order of our said Court of

Appeals for the Eleventh District of Texas, in this behalf, and in all things to have it duly

recognized, obeyed and executed.



                                       WITNESS, the HON. JIM R. WRIGHT, Chief Justice of
                                       our said Court, with the seal thereof annexed at the
                                       City of Eastland, on December 12, 2014.




                                                  SHERRY WILLIAMSON, CLERK

                                                  By: Myrna McGough, Deputy
                                                                          -   ......



                    CHAPTER !!.VEXATIOUS LITIGANTS

                    SUBCHAPTER A GENERAL PROVISIONS:




List.

    Chapter !!.Vexatious Litigants consisting ot§§ll.OOl to 11.104

was added by Acts 1997,75th Leg.,ch.806.§1

Another Chapter 1l,Liability Related to Fraudulent Court Records

or a Fraudulent Lien of Claim Filed     Agains~   Real or Personal Prop

erty,consisting   of§§ll.~Ol   to ll.007,as added by Acts 1997,75th L

eg.ch.l89,§16.was renumber as Chapter 12 consisting of§§l2.001 to

12.007 by Acts 1999,76th Leg.,Ch.62,§19.01(3).

                       e.g.,"APPENDI~   D"


                               14.
                                  SUBCHAPTER A.GENERAL PROVISIONS:

§ll.OOl.Definitions.

  In this Chapter;

  (l)"Defendant"means a person or governmental entity against whom

A plaintiff commences or Maintains or seeks to commence or mainta

in a litigation.

  (2)"Litigation"means a civil Action commenced,maintained,or pen

ding in any State or federal Court.

  (3)"Local administrative judge"means a local administrative dis

trict judge or a local administrative statutory county court judge.
                                                                                                     '·
   (4)"Moving defendant"means a defendant               ~ho   moves            fo~   an order

under section 11.051 determining that a plaintiff is a vexatious

litigant and requesting security.

   (5)"Plaintiff"means an individual who commences or maintains a

litigation.

Added by Acts 1997,75th Leg.Ch.806,§§l,eff.Sept.l,l997.

       SUBCHAPTER B.VEXATIOUS LITIGANTS

§11.051. Motion for order Determining Plaintiff a vexatious Litig

ant and Requesting security.
                                                                ., ... r. .•
In a litigation in this State,the defendant rnayron or before the

90th day   af~er   the date'the defendant files the original answer or

Makes a special appearance,mov~ the court for an order;

  (!)determining that the plaintiff is a vexatious litigant;and

  (2)requiring the plaintiff to furnish security.
                     ~.
§11.052. Stay of PJ;,oceedings on Filing of Motion.
                          '" ..
  (a)On the filing of a motion under section 11.05l,the litigation

is stayed and the moving defendant is not required to plead;
                                                                                            ~~   <




  (l)if the motion is denied,before the lOth day after the date it

is denied;or
                             e.g.,~APPENDIX      D"
                                           15.
C-   .---
                                                                                           •
                                                                                      ~-       -

            §11.052.

              (2)if, the mJ>tion is granted, before the 10th day after the date

            the
             '  moving
                 .     .defendant
                         ....... '., . receives written notice that the Plaintiff h

            as furnished the required security.

              (b)On the filing of a motion under section 11.051 on or after t

            he date the trials starts,the litigation is stayed for a period t

            he court determines.

            §11.053.Hearing.

              (a)On receipt of a motion under section 11.051,the Court shall,

            After notice to all parties,conduct a hearing to determine whether

            to grant the motion.

              (b)The court may consider any evidence material to the ground of

            the motion,including;

              (!)Written or oral evidence;and

              (2)evidence presented by witnesses or by affidavit.

            §11.054.   Criter~a   for Finding Plaintiff a vexatious Litigant A co

            urt may find a plaintiff a vexatious litigant if the defendant sh

            ows that there is not a reasonable probability that the Plaintiff

            will prevail in the litigation against the defendant and that;

             (l)the plaintiff,in the seven-year period immediately preceding

            the date the defendant makes the motion under section 11.051,has

            commence~d,proseeuted,or    maintained in propria persona at least f

            ive litigations other than 'in a small claims court that have been;

             (A)Finally determined adversely to the plaintiff;

             (B)Permitted to remain pending at least two years without having

            been brought to trial or hearing;or

              (C)determined by a trial or Appellate Court to be frivolous or

            groundless under State or    ~eral    law or rules of procedure;

                                    e.g.,~APPENDIX   D"

                                            16.
                                                                  •      •

§11.054

 (2)After a litigation has been finally determined against the Pl

aintiff,the plaintiff repeatedly relitigates or attempts to relit

igate,inpropria persona,eioher;

 (A)the validity of the determination against the same defendant

as to whom the litigattion was finally determined;or

  (B)the cause of   action,Clai~,controversy,or   any of the issues of

fact or law determined or concluded by the final determination ag

ainst the same defendant as to whom the litigation was finally de

termined;or

 (3)the plaintiff has·previously been declared to be a vexatious

litigant by a State or federal Court in an action or proceeding b

ased on the same or substantially similar facts,transitions,or oc

curence.

§ll~OSS.security.

 (a)A Court shall order the plaintiff to furnish security for the

benefit of the moving defendant if the coutt,after hearing the ev

idence on the rnotion,determines that the Plaintiff is a vexatious

litigant,

 (b)The Court in its discretion shall determine the date by which

the security must be furnished.

 (C)The Court shall provide that the security is an undertaking-by

the plaintiff to assure payment to the moving defendant of the mo

ving defendant's reasonable expenses in curred in or inconnection

with a litigation commenced,caused to be   cbmm~~ced,maintained~or
caused to be maintained by the plaintiff,including costs and atto

rney's fees.

                e.g.,"APPENDIX D"




                              17.
                                                                        ''·~·



§ 11 · 056. Dismissal for Fai 1 ure toFur"nish security.

The court shall dismiss a litigation as to a moving defendant if

A plaintiff ordered to furnish security does not furnish the secu

rity within the time set by the order.

§ll.057.Dismissal on the Merits.

If the litigation is dismissed on its merits,the moving defendant

has recouse to the security furnished by the Plaintiff in an amou

nt determined by the court.

           [Section 11.058 to 11.100 reserved for expansion]

      SUBCHAPTER C.PROHIBITING FILING OF NEW LITIGATION.

§ll.lOl.Prefiling order;contempt.

     (a)A Court may,on its own motion or the motion of any party,ent

er an order prohibiting a person from filing,inpropria persona,a

New litigation in a court in this State if the court finds,after

Notice and hearing as provided by subchapter B'that;

    (l)the person is a vexatious litigant;and

    (2)the local administrative judge of the court inwhich the pers

on intends to file the litigation has not granted permission to t

he person under section 11.102 to file the litigation.

~   (b)A person who disobeys an order under subsection(a)is subject

to contempt of court.

§11.102-Permission by Local Administrative Judge.

    (a)A local administrative judge may grant permission to a person

found to be a vexatious litigant under section 11.101 to file a 1

itigation only if it appears to the jud~e that the litigation;

    (l)has merit;and

     (2)has not been filed for the purpose of harassment or delay.

    (b)The local administrative judge may condition permission on the
                       e.g.,"APPE-N-Q.IX D"



                                18.
                                                                •         .. .




§11.102

furnishing of sectirity for benefit of the defendant as   pro~ided   in

Subchapter B!

§11.103.       Duties of Clerk;Mistaken filing

  (a)A Clerk of a court may not file a litigation presented by a

Vexatious litigant subject to a prefiling order under section 11.

101 unless the litigant obtain an order from the local administra

tive judge permitting the filing.

  (b)If the clerk mistakenly files a litigatiori without an order

from the local administrative judge,any party may file with the c

lerk and serve on the plaintiff and the other parties to the suit

a notice stating that the plaintiff is a vexatious litigant subje

ct to a prefiling order under section ll.lOl.on the filing of the
                                      -f-1)'/
notice, the court shall immediately~ litigation and shall disrni

ss the litigation unless the Plaintiff,not later that the lOth day

After the date the notice is filed,obtains an order from the local

administrative judge under section 11.102 permitting the filing of

the litigation.

(C}If the local administrative judge issues an order permitting t

he Filing of the litigation under subsection(b),the litigation re

mains stayed and the defendant need not plead until the lOth day

After the date the defendant is served with a copy of the order.

§ll.l04.Notice to office of Court Administration of List.

  (a}A Clerk of court shall provide the office of Court Adrninistr
           '

ation of the Texas Judicial system a copy of any prefiling order

issued under section 11.101.

 (b)The office of Court Administration of the Texas Judicial syst

ern shall maintain a list of vexatious litigants subject to pre fi

ling orders under section 11.101 and shall annually send the list
to the clerks of the Courts of this State.
                       e.g.,"APPENDIX D"
                                 1 Q -
(K)                             APPENDIX    IN CIVIL CASES:

                          TEXAS CONSTITUTIONS BILL OF RIGHTS ARTICLES 1:
                                                                                           ,.·
1,§3 EQUAL RIGHTS:                                                                               ····~.. -.


sec.3.All free men,when they from a social compact,have equal rights,and no      ~n,or

set of men,is entitle to exclusive separate emoluments,or privieges,but in consider-

ation of public services.
§3a.EQUALITY UNDER THE LAW:

sec.3a.Equality under the law shall not be denied or abrigad because of sex,race,color,

creed,or national origin.This amendment is self-operative.

§8      FREEDOM OF SPEECH AND PRESS, LIIEL:
§S.Freedom of speech and press,libel every person shall be at liberty to speak write or
publish his opinions on any subject,being responsible for the abuse of that privilege,

and no law shall ever be passed curtalling the liberty of speech or the press.In prose-
cutions for publication of papers,investigation the conduct of officers or men in publi
c capacity,or when the matter published is proper for public information,the truth

thereof may be given in evidence.And in all indictments for libels,the jury shall have
the right to determine the law and the facts,under direction of the Court,as either

case.
§13          EXCESSIVE   BAIL OR FINES,CRUEL AND UNUSAL PUNISHMENT,BY DUE COURSE OF LAW:

sec.l3.Excessive bail shall not be required,nor excessive fines imposed,nor cruel or

unusal punishment inflicted.All Courts shall be open,and every person for an injury,

done him,in his lands,goods,person or reputation,shall have remedy by due course of

law.
§17.               Taking Inverse Condemnation:
sec~17.No    person's property shall be taken,damage or destroyed for use or applied to

public use without adequater compensation being made,unless by the consent of such

person,and when taken,except for use of the state,such compensation shall be first
made, or secured by a deposit of money ••••
§19.      Deprivation of Life. Liberty, ect,due course of law:
sec.l9.No citizen of this state shall be deprived of life,liberty,property,privilegea o
r immunities,or in any manner disfranchised,except by due course of the law of the land
                                           26[PFR]
(K)                            APPENDIX IN CIVIL CASES:

                           UNITED STATES CONSTITUTIONS:AMENDMENTS:

                                   AMENDMENT 1[1791]
congress shall make no law respecting an establishment or religion,or prohibiting the
free exercise thereof,or abridging the freedom of speech,or the press,or the right of
the people peacably to assemble,and to petition the Government for redress of grievances

                                     AMENDMENT IV[l791]
The right of the people to be secure in their person,houses,papers,and effects against
unreasonable searches and seizures,shall not be violated,no warrants shall issue,but
upon probable cause,supported by oath or affirmation,and particularly describing the
place to be searched,and the person or thing to be seized.

                                      AMENDMENT V[l791]
No person shall be held to answer for a capitol,or otherwise infamous crime,unless on a

presentment or indictment of a Grand Jury,except in cases arising in the land or naval

forces,or in the Militia when in actual service in time of War or public danger,nor
shall any person be subject for the same offense to be twice put in jeopardy of life or

limb;nor shall be compelled in any criminal case to be a witness against himself,nor

be deprived of life,liberty,or property,without due process of law,nor shall private

property be taken for public use,without just compensation.

                                    AMENDMENT VI[l791]
In all criminal prosecutions,the accused shall enjoy the right to a speedy and public

Trial,by an impartial jury of the State and district wherein the crime shall have been
committed,which district shall have been previously ascertain by law,and to be informed
of the nature and cause of the accusation,to be confronted with the witnesses against

him,to have compulsory process for obtaining witnesses in his favor,and to have the

Assistance of Counsel for his defense.

                                     AMENDMENT VII[l791]
In Suits at common law,where the value in controversy shall exceed twenty dollars,the

right of trial by jury shall be preserved,and no fact tried by jury,shall be otherwise
re-examined in any Court of the United States than accordinghto the rules of the common
Law.
                                       27(PFR]
                                                                           ...   '   ~

(K)                               APPENDIX IN CIVIL CASES:

                                      AMENDMENT VIII (1791]

Excessive bail shall not be required,nor excessive fines imposad,nor cruel and unusal
punishment inflicted.

                                     AMENDMENT XIV [1868]

Section l.All parson born or naturalized in the United States,and Subject to the

Jurisdiction thareof,are citizens of the United States and of the States wherein they

reside.No State shall make or enforce any law which abridge the privileges or immunities

of citizens of the United States,nor shall any State deprive any person within its

jurisdiction the equal protection of the laws.
                                                                                             ..

(K)                               VERIFICATION BY UNSWORN DECLARATION:

!,ALLEN GLENN THOMAS,TDCJ-CIDt633145,being currently incarcerated within the

French M.Robertson Unit of TDCJ-ciD'S system in JONES County,TEXAS,I,do hereby and
verify and declares under the penalty of perjury that the foregoing motion/statement
made are both true and correct,as well as offered in GOOD FAITH.

[Civ.Prac.& Rem.CODE.§l32.001 et.seq.,/28 u,s.c.§l746]

SIGNED AND DECLARED ON THIS THE_ _--.16.._t....h___day of January                     2015

                                                                  Respectfully Submitted,



                                                           ALLEN GLENN THOMAS,Pro-Se
                                                           TDCJ-ciDI633145

                                                            French M.Robertson Unit
                                                            12071 FM 3522
                                                            Abilene,Texas 79601-8799
                                                            Phone N0.(325)548-9035

                    CERTIFICATE OF SERVICE:
!,ALLEN GLENN THOMAS,TDCJ-ciDi633145,I,do hereby,certify that a true and correct

copy of this motion/statement made herein are both true and correctly filed TO

CLERK SLAKE A.HAWTHORNE:SUPREME COURT OF TEXAS-201 W.l4th St.ROOM 104-P.O.IOX 12248-

Austin,Texas 787ll,via by U.S.Mail.
SIGNED AND CERTIFIED   ON   THIS THE    16th day of_J.._a.._n.._u.._a....ry._____--~2015

                                                             Respectfully Submitted,




                                                          ALLEN GLENN THOMAS,Pro-Se
                                                            fDCJ-ciDi633145
                                                            French M.Robertson Unit
                                                            12071 FM 3522
                                                            Abilene,Texas 79601-8799
                                                             Phone N0.(325)548-9035

                                              28(PFR]
              ..:       ,'>
                                                                     Post Office Box 12248
                                                                     Austin, Texas 78711-2248                                                       ~~.._~POs~
                                                                                                                                                   ':)                  Q"·~::."""~               RL1IZT..:t=Ui'-""
                                                                                                                                                                  ~-~ J:...:::r.oAUI::'"~.Q:;~_._;!;,:3'
                                                                                                                                         z               £,;'    ~AE!'illliif""~

                                              I               . ,... ..,flEc:~-..c.a.. ~~.;;.No-:a~"9(1-1::::·033S.,...., ..,.""...;~~--
                                                                                                                                      . ·. P.·-. . w ~DA'l'E':'·; 5'1'16/ 2 o11
                                                            ~·'-'·  -.cOArf:"''11-·to~o.0288~.CVi!:l!,;:t.:;;
                                                         STYLE: ALLEN GLENW THOMAS'....
                                                                                                                                    .      02 1M
                                                                                                                                        • 00080005'28
                                                                                                                                                            $ 00.29°
                                              {                 v. 'I'E?.nAS. ,.DEPARTMENT OF CR!lll                    . .          . :•~A~ ~IJ?.tvl
                                                                                                                                                             MAY1'3 2(•11
                                                                                                                                                                            ZIP CODE 7 8 701
                                               I
                                               l
                                               I
                                                                    .Tc.•day tht: supt:eme cout:t ..of. Texas gt:anted the Hwtion fc.•t:
                                                                                                                                                                                                           (
                                                                                                                                                                                                           t
                              .,..             j        ..exten::sion of t~e-tofile_,petition~:fo~;·;review under TEx. R. APP. P.
                                                           5;3 ~.1:(f) in.;t.he(aboy.e-~,ef.erem.ced.. case~- The petition for review is
,:'.·:!
                   ··; • :. _;.,'>.' ·, :.    ·l .
'.'· . ·, ·.. : .                    ·. · j             .. due .. to bt:. filed no .later.. than.. June 15, 2011.
    .......    :                                                                                            7& '-1-C., g
                    "
                                               II                                       MAIL TO:

                                                                                                    ,. MR. ALLEN GLENN THot-1AS
                                                                                                    .... ·-##633145· FRENCH M ROBERTSON UNIT
                                       ..... ':.-1 ..                                                   12071 FM 3522
                                      , -. I                                                            ABILENE TX 79601
                                      ; l                                                                                           \'

                                                                                                 JJ,,,J),J; ,,JJ,,/J,,,,,,JII ,,J,J,,,Jl,I.,J.l,,J,l,,l,l.,,li ,,1
                                               .I